Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “wherein the first smart susceptor material connected to the first tooling die is part of a first tooling surface connected to the first tooling die, and the induction system further comprises: a second tooling surface connected to the second tooling die, wherein the second tooling surface comprises the first smart susceptor material.” It is unclear how the first smart susceptor material may be on the second tooling die when claim 1 recites that the first smart susceptor material is connected to the first tooling die. For the purposes of this office action this limitation will be interpreted as “wherein the first smart susceptor material connected to the first tooling die is part of a first tooling surface connected to the first tooling die, and the induction system further comprises: a second tooling surface connected to the second tooling die, wherein the second tooling surface comprises the second smart susceptor material.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsen et al. (US 8343402 B1, hereinafter “Matsen”).

Regarding claim 10, Matsen teaches an induction system configured to provide temperature and pressure control for forming and curing of a thermoset composite charge (the material worked upon does not limit an apparatus claim, see MPEP 2115), the induction system comprising: 
an induction tool comprising: a first tooling die (see Fig. 9, molding press platen 44) and a second tooling die (see Fig. 9, molding press platen 42) movable with respect to each other, the first tooling die and the second tooling die comprising a plurality of stacked metal sheets (28a points out the stacked metal sheets for each press platen), a plurality of air gaps (air gaps 29; col. 5 ll. 40-45 teaches air gaps between the stacked metal sheets) defined between adjacent stacked metal sheets; 
a first set of conductors (col. 3 l. 57- col. 4 l. 8 teaches that induction coils extend through the die); 
a first smart susceptor surface (the ends of the stacked metal sheets define a surface that may mount a smart susceptor sheet) connected to the first tooling die; and 
a second smart susceptor surface (the ends of the stacked metal sheets define a surface that may mount a smart susceptor sheet) connected to the second tooling die; and 
a conformable smart susceptor blanket (either smart susceptor sheet 20a or 21a are within the die cavity) positioned within a die cavity of the induction tool.

Regarding claim 14, Matsen teaches an induction system configured to provide temperature and pressure control for forming and curing of a thermoset composite charge (the material worked upon does not limit an apparatus claim, see MPEP 2115), the induction system comprising: 
a first tooling die (see Fig. 9, molding press platen 44) and a second tooling die (see Fig. 9, molding press platen 42) movable with respect to each other, wherein the first tooling die and the second tooling die form a die cavity (see Fig. 9 showing the die cavity), the first tooling die and the second tooling die comprising a plurality of stacked metal sheets (28a points out the stacked metal sheets for each press platen), a plurality of air gaps (air gaps 29; col. 5 ll. 40-45 teaches air gaps between the stacked metal sheets) defined between adjacent stacked metal sheets; 
a first smart susceptor surface (smart susceptor 21a) formed of a first smart susceptor material (col. 5 ll. 55-60 teaches the metal material in the susceptors) within the die cavity and connected to the first tooling die (col. 5 ll. 48-52; see Fig. 9); 
a second smart susceptor surface (smart susceptor 20a) formed of a second smart susceptor material (col. 5 ll. 55-60 teaches the metal material in the susceptors) within the die cavity and associated with the second tooling die(col. 5 ll. 48-52; see Fig. 9); and 
a flexible membrane (a hydrostatic pressing medium 57, Fig. 9) between the second tooling die and the first smart susceptor material (see Fig. 9), 
wherein the flexible membrane is configured to receive pressure (seal 23 allows the vacuum to form, thus pushing 57 to the molded material; col. 6 ll. 2-5) to move (seal 23 allows the vacuum to form, thus pushing 57 to the molded material and moving the molded material closer to the first smart susceptor 21a) a thermoset charge within the die cavity and apply pressure (col. 6 ll. 2-5 teaches applying a vacuum) to the thermoset charge to conform the thermoset charge to the first smart susceptor surface.

Regarding claim 18 Matsen teaches a cooling system (Fig. 4 shows cooling system 15) configured to cool portions of the first smart susceptor surface (see Fig. 4 showing cooling on the first smart susceptor) to below (Matsen is capable of this depending on the cooling duration, etc.) a first Curie temperature of the first smart susceptor surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen in view of Matsen et al. (US 5808281 A, hereinafter “Matsen II”).

	Regarding claim 1, Matsen teaches an induction system configured to provide temperature and pressure control for forming and curing of a thermoset composite charge (the material worked upon does not limit an apparatus claim, see MPEP 2115), the induction system comprising: 
a first tooling die (see Fig. 9, molding press platen 44) and a second tooling die (see Fig. 9, molding press platen 42) movable with respect to each other, wherein the first tooling die and the second tooling die form a die cavity (see Fig. 9 showing the die cavity), the first tooling die and the second tooling die comprising a plurality of stacked metal sheets (28a points out the stacked metal sheets for each press platen), a plurality of air gaps (air gaps 29; col. 5 ll. 40-45 teaches air gaps between the stacked metal sheets) defined between adjacent stacked metal sheets; 
a first smart susceptor material (smart susceptor 21a; col. 5 ll. 55-60 teaches the metal material in the susceptors) within the die cavity and connected to the first tooling die, wherein the first smart susceptor material has a first Curie temperature (col. 5 ll. 55-60 teaches the metal material in the susceptors; see claim 6); 
a second smart susceptor material (smart susceptor 20a; col. 5 ll. 55-60 teaches the metal material in the susceptors) within the die cavity and associated with the second tooling die; and 
a flexible membrane (a hydrostatic pressing medium 57, Fig. 9) between (see Fig. 9) the second tooling die and the first smart susceptor material, wherein the flexible membrane is configured to receive pressure (seal 23 allows the vacuum to form, thus pushing 57 to the molded material; col. 6 ll. 2-5).
	Matsen fails to teach wherein the second smart susceptor material has a second Curie temperature lower than the first Curie temperature. 
	In the same field of endeavor Matsen II teaches that a susceptor material may be chosen to have a curie temperature lower than another susceptor material in a mold (see abstract). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Matsen and Matsen II. Matsen II teaches that susceptors may be chosen judicially based upon the manufacture operation’s operating conditions (col. 12 ll. 61-65). Further, Matsen II teaches that two Curie temperatures allows for thermal control at two spaced set points (see abstract) and results in more uniform heating (col. 4 ll. 49-64). Therefore, a person having ordinary skill in the art before the effective filing date would have been motivated to use Matsen II for those reasons. 

	Regarding claim 2, Matsen fails to teach a first set of conductors extending through the first tooling die and the second tooling die generating a first frequency range, wherein the first smart susceptor material is configured to be heated by the first frequency range; and a second set of conductors generating a second frequency range, wherein the second smart susceptor material is configured to be heated by the second frequency range.
	In the same field of endeavor Matsen II teaches that induction coil frequency and application may be chosen based upon the materials that are chosen for various curie temperatures (col. 4 ll. 49-64). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Matsen and Matsen II. Matsen II teaches that susceptors may be chosen judicially based upon the manufacture operation’s operating conditions (col. 12 ll. 61-65). Further, Matsen II teaches that two Curie temperatures allows for thermal control at two spaced set points (see abstract) and results in more uniform heating (col. 4 ll. 49-64). Therefore, a person having ordinary skill in the art before the effective filing date would have been motivated to use Matsen II for those reasons.

	Regarding claim 3 Matsen teaches that the second smart susceptor material is a sheet or blanket (see Fig. 9 showing 20a as a sheet that “generally conforms” to the stacked sheets of the tooling die). 

	Regarding claim 5, Matsen teaches wherein the second smart susceptor material is a smart susceptor plate (col. 3 l. 67 to col. 4 l. 5 teaches the smart susceptors are made of metal) beneath the flexible membrane.

Regarding claim 6, Matsen teaches a cooling system (see Fig. 4 showing the cooling system) configured to provide a cooling medium to a first set of stacked metal sheets such that the cooling medium passes through the air gaps (col. 4 ll. 35-40 teaches that the cooling medium flows between the gaps) between the first set of stacked metal sheets.

Regarding claim 7 Matsen teaches wherein the first smart susceptor material is part of a tooling surface (see Fig. 9 showing susceptors as part of the tooling surface) with smart susceptor circuits embedded (col. 3 l. 57- col. 4 l. 8 teaches that induction coils extend through the die) in the tooling surface, and wherein the tooling surface is connected to the first tooling die (see Fig. 9).

Regarding claim 8 Matsen teaches wherein the first smart susceptor material (see Fig. 9 showing susceptor 21a) connected to the first tooling die is part of a first tooling surface (see Fig. 9 showing a first and second tooling surface) connected to the first tooling die, and the induction system further comprises: a second tooling surface (see Fig. 9 showing a first and second tooling surface) connected to the second tooling die, wherein the second tooling surface comprises the second smart susceptor material (see Fig. 9 showing susceptor 20a) .

Matsen fails to teach the limitations of claims 15-18. 
In the same field of endeavor Matsen II teaches that induction coil frequency and application may be chosen based upon the materials that are chosen for various curie temperatures (col. 4 ll. 49-64). Matsen II also teaches that a susceptor material may be chosen to have a curie temperature lower than another susceptor material in a mold such that there can be temperature control at two spaced points (see abstract). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Matsen and Matsen II. Matsen II teaches that susceptors may be chosen judicially based upon the manufacture operation’s operating conditions (col. 12 ll. 61-65). Further, Matsen II teaches that two Curie temperatures allows for thermal control at two spaced set points (see abstract) and results in more uniform heating (col. 4 ll. 49-64). Therefore, a person having ordinary skill in the art before the effective filing date would have been motivated to use Matsen II for those reasons.

Claim Objections
Claims 4, 9, 11-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The available prior art fails to teach, in combination with to the other limitations of the claims, a smart susceptor blanket in addition to a first and second smart susceptor material in the cavity of induction tooling dies. 
	Miller  et al. (US 8330086 B2, hereinafter “Miller”) teaches that a smart susceptor blanket may be used for the reworking and repair of composite structures, but Miller does not teach the use of a smart susceptor blanket in conjunction with smart susceptor materials attached to a first and second die. 

	Regarding claim 4, the prior art fails to teach that the conformable smart susceptor blanket further comprises the flexible membrane, in addition to the other limitations of the claim. 
	Regarding claim 11, the prior art fails to teach that the first smart susceptor surface, second smart susceptor surface, and smart susceptor blanket all have a smart susceptor material in them, in combination with the other limiations. 
	Regarding claim 12, the prior art fails to teach that the conformable smart susceptor blanket comprises a second set of conductors, in addition to the other limitations. 
	Regarding claims 9 and 13, the prior art fails to teach a first, second, and third pressure region, including a second pressure region formed by the vacuum film and the conformable smart susceptor blanket.
	Regarding claim 19, the prior art fails to teach that the second smart susceptor material is a component of a conformable smart susceptor blanket positioned within the die cavity, in combination with the other limitations. 
	Regarding claim 20, that the prior art fails to teach that the conformable smart susceptor blanket further comprises the flexible membrane, in combination with the other claim limitations. 
Matsen merely teaches a single hydrostatic pressing medium which is used to create a vacuum, and it does not comprise a smart susceptor material or conductors configured to generate a frequency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742